            Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND,
    2101 L Street, NW, Suite 300
    Washington, DC 20036

 AMBASSADOR RYAN CROCKER,
   13022 East Apache Pass Lane                       Case No. 20-cv-1710
   Spokane, Washington 99206

 AMBASSADOR KAREN KORNBLUH,                          COMPLAINT FOR
   3209 Cleveland Avenue, NW                         DECLARATORY AND
   Washington, DC 20008                              INJUNCTIVE RELIEF

 BEN SCOTT,                                          EMERGENCY TEMPORARY
    52 Lucknow Drive                                 RESTRAINING ORDER SOUGHT
    Nottingham NG3 5EU, United Kingdom

 MICHAEL W. KEMPNER,
    2150 Broadway, Apt. 14A
    New York, New York 10023,
                    Plaintiffs,
       v.

 MICHAEL PACK, in his official capacity
 as Chief Executive Officer and Director of the
 U.S. AGENCY FOR GLOBAL MEDIA,
     330 Independence Avenue, SW,
     Washington, DC 20237,
                       Defendant.


                                       INTRODUCTION

       On June 17, 2020—within days of taking the reins as head of the U.S. Agency for Global

Media—Michael Pack attempted the wholesale purge of the officers and directors of the Open

Technology Fund, Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting

Networks. Mr. Pack’s actions, quickly dubbed the “Wednesday night massacre,” came just two

days after the resignations of Voice of America’s director and deputy director, and have already

prompted widespread, bipartisan concerns about their lawfulness.
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 2 of 22




       Although funded by Congress through grants administered by the Agency, the four

organizations targeted by Mr. Pack are not part of the government. Their employees are not

government employees. They are private, nonprofit organizations with their own leadership and

independent boards of directors. That is by design. Their mission, collectively, is to promote the

free flow of information worldwide, especially in countries where authorities restrict freedom of

expression. They do this through global efforts to combat online censorship and news broadcasts

in 61 different languages, reaching 400 million people each day. But they can only be effective in

countering disinformation and censorship if they are rightly perceived as independent,

professional, and fact-driven—not as official mouthpieces for some partisan agenda. To ensure the

integrity and credibility of this vital work, their independence from political interference is

protected by a strict “firewall” embodied in statutes, regulations, and binding contract provisions.

Mr. Pack’s actions this past week constitute the most egregious breach of that firewall in history.

       Mr. Pack’s Senate confirmation was delayed for two years because critics across the political

spectrum feared precisely this result—that Mr. Pack would breach the firewall and cause lasting

damage to the organizations’ professionalism and independence. In contrast with his predecessors,

who had significant foreign policy experience and broad respect in the field of journalism, Mr.

Pack is best known for making films with an ideological slant. He is a close ally of Steve Bannon—

the former Breitbart publisher—who Mr. Pack describes as his “mentor” and who recommended

Mr. Pack for the post: “He’s my guy, and I pushed him hard,” Bannon has said. Critics’ concerns

were only amplified by specific content-based criticisms of news coverage. In an official statement,

for example, the White House attacked the content of one report, accusing it of “speak[ing] for

America’s adversaries—not its citizens”—and “amplif[ying] Beijing’s propaganda.” In fact, the

targeted news story was an AP report. Nonetheless, President Trump remarked: “The things they

say are disgusting toward our country. And Michael Pack would get in and do a great job.”

                                                 2
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 3 of 22




       Mr. Pack’s short, tumultuous tenure has already vindicated his critics’ worst fears.

Representative Michael McCaul of Texas and Senator Marsha Blackburn of Tennessee, both

Republicans, have stated in recent days that they are “troubled by the recent termination[s]” and

are “concerned about the future of the organization.” Just today, Senator Robert Menendez of

New Jersey formally requested that the State Department’s Acting Inspector General, Stephen

Akard, review whether Mr. Pack’s actions violated the firewall regulations, and noted that, “[o]n

its face, the firing of [the] leadership of each network and dissolution of the boards appear to be

entirely inconsistent with the highest standards of professional journalism.”

       Mr. Pack’s actions are unlawful in at least two critical respects. First, with respect to Open

Technology Fund—an independent nonprofit dedicated to advancing global Internet freedom—

Pack lacks any legal authority whatsoever to remove its officers or directors. The statutory authority

and bylaws on which Mr. Pack purported to rely do not remotely confer any such authority. Second,

although Pack does have limited statutory authority with respect to personnel decisions at the other

three organizations, that authority is strictly constrained by statute, regulation, and contract. With

respect to all four organizations—Radio Free Europe, Radio Free Asia, the Middle East

Broadcasting Networks, and Open Technology Fund—Mr. Pack’s attempt to remove the

organizations’ officers and directors across the board constitutes an impermissible breach of the

“firewall.” So does his attempt to freeze funds. Indeed, in each of its grant agreements with these

organizations, the Agency has pledged to honor these statutory and regulatory obligations and is

prohibited from “tak[ing] any . . . action that may tend to undermine” the organizations’

“journalistic credibility or independence.” Mr. Pack’s actions impermissibly breach the “firewall.”

It is hard to conceive of a more serious breach of the organizations’ legally protected independence

than the wholesale decapitation of their leadership by an ideologically-oriented maker of political

films, installed by the President for the stated purpose of altering the organizations’ content.

                                                  3
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 4 of 22




                                    JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this action for declaratory and

injunctive relief under 28 U.S.C. §§ 1331, 1651, 2201, and 2202, and under 5 U.S.C. § 702.

       2.      Venue is proper in this district under 28 U.S.C. § 1391(e)(1).

                                              PARTIES

       3.      Open Technology Fund is a private 501(c)(3) nonprofit organization incorporated in

the District of Columbia. The Fund’s mission is to advance Internet freedom in repressive

environments by supporting research, development, implementation, and maintenance of

technologies that provide secure and uncensored access to government-funded international

broadcasting services. The Fund counters attempts by authoritarian governments to control the

Internet and restrict freedom of information and association online by developing and deploying

cutting-edge circumvention technologies.

       4.      Ambassador Ryan Crocker is a member of the Boards of Directors of Open

Technology Fund, Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting

Networks. He has served as U.S. Ambassador six times: Afghanistan (2011–2012), Iraq (2007–2009),

Pakistan (2004–2007), Syria (1998–2001), Kuwait (1994–1997), and Lebanon (1990–1993). Three of

these appointments were under Republican administrations and three under Democratic

administrations. During the first George W. Bush administration, Ambassador Crocker served in

Baghdad as the first Director of Governance for the Coalition Provisional Authority in 2003 and

as Deputy Assistant Secretary of State for Near Eastern Affairs from 2001 to 2003. He joined the

Foreign Service in 1971 and has also had assignments in Iran, Qatar, Egypt, and Lebanon, where

he was assigned to the American Embassy in Beirut during the Israeli invasion in 1982 and the

bombings of the embassy and the Marine barracks in 1983. In 2009, he received the Presidential

Medal of Freedom, the nation’s highest civilian award.

                                                  4
            Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 5 of 22




       5.      Ambassador Karen Kornbluh is a member of the Boards of Directors of Open

Technology Fund, Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting

Networks. After being confirmed unanimously by the Senate, she served as the U.S. Ambassador

to the Organization for Economic Cooperation and Development (OECD) from 2009 to 2014. She

is a Senior Fellow and Director of the Digital Innovation and Democracy Initiative at the German

Marshall Fund of the United States, a think tank dedicated to promoting transatlantic cooperation.

She was previously Executive Vice President of External Affairs at Nielsen, Senior Fellow for

Digital Policy at the Council on Foreign Relations, and a presidentially-appointed member of the

Broadcasting Board of Governors. She also served as a senior policy adviser to Barack Obama

from the beginning of his Senate tenure throughout his 2008 presidential campaign.

       6.      Ben Scott is a member of the Board of Directors of Open Technology Fund. He is

Executive Director at Reset, an initiative focused on tackling digital threats to democracy. He was

previously director of the European Digital Agenda program at the Stiftung Neue Verantwortung

in Berlin and Senior Advisor to the Open Technology Institute at New America in Washington,

DC, where he helped design the Public Interest Technology Initiative. Previously, he was Policy

Adviser for Innovation at the U.S. Department of State, where he helped steward the 21st Century

Statecraft agenda, with a focus on technology policy, social media, and development. Before this,

Ben led the Washington office of Free Press, where he headed a team of lawyers, researchers, and

advocates and directed a public interest policy agenda to expand affordable access to an open

Internet and to foster more public service journalism.

       7.      Michael W. Kempner is a member of the Boards of Directors of Open Technology

Fund, Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting Networks. Mr.

Kempner is the Founder and Chief Executive Officer of MWWPR, one of the world’s leading

independent public relations firms. He is a nationally recognized authority on public affairs,

                                                5
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 6 of 22




reputation and crisis management, business-to-business and consumer marketing, and corporate

social responsibility. He is also a Board Member of the New York Coalition for the Homeless, and

Board Member of the PR Council, a Trustee of American University, and a former Board Member

of Goodwill Industries International. Mr. Kempner served on the White House Council for

Community Solutions from 2010 to 2012.

        8.      Michael Pack is the Chief Executive Officer and Director of the U.S. Agency for

Global Media. Although Mr. Pack has past experience in public broadcasting, he is best known for

his more recent filmmaking work. Prior to his confirmation as CEO on June 4, 2020, Mr. Pack was

President of Manifold Productions, Inc., a film and television production company that has

attempted to combat the “left’s monopoly on documentaries.” Michael Pack, Will Steve Bannon Help

Break the Left’s Monopoly on Documentaries, The Federalist (Mar. 10, 2017).1

                                            BACKGROUND

        9.      Government-funded efforts to combat disinformation and censorship abroad have

played a key role in U.S. diplomacy since World War II. The first such broadcasting network was

Voice of America—established primarily to combat Nazi disinformation campaigns. This was

followed by the creation of Radio Free Europe and Radio Liberty in 1949 and 1951: news

organizations dedicated to broadcasting behind the Iron Curtain and in the former Soviet Union.

This government-funded international broadcasting has since expanded its coverage, broadcasting

in Asia, East Asia, Latin America, Africa, Cuba, and the Middle East. Most recently, in the wake

of the 9/11 terrorist attacks, services were added to reach populations in the Middle East and

Central and South Asia.

        10.     Since the founding of Voice of America, the key objective behind these



        1   https://perma.cc/YML7-DW7D.
                                                    6
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 7 of 22




government-funded operations has been to counter disinformation from authoritarian regimes

around the world and to promote democracy and freedom of the press. The organizations lead by

example: by modeling journalistic integrity and independence, and showcasing our commitment

to freedom of expression, these news outlets have been able to credibly provide news abroad.

        11.     To ensure this essential credibility and independence, Congress passed the United

States International Broadcasting Act, Pub. L. No. 103-236, 108 Stat. 432 (Apr. 30, 1994). The Act

“reorganiz[ed] and consolidat[ed]” United States international broadcasting in order to

“strengthen the capability of the United States to use broadcasting to support freedom and

democracy in a rapidly changing international environment.” 22 U.S.C. § 6201(5).

        12.     As part of this reorganization, the Act created the Broadcasting Board of

Governors: an independent government agency headed by a nine-member, bipartisan board

tasked with overseeing the funding of the broadcasting services. Under the Act, all agency-funded

services must adhere to the “highest professional standards of broadcast journalism,” 22 U.S.C.

§ 6202(a)(5), in order to produce news that is “consistently reliable and authoritative, accurate,

objective and comprehensive,” id. § 6202(b)(1).

        13.     To protect the independence and integrity of agency-funded entities, the Act

establishes a statutory firewall between the Executive Branch and grantees. The firewall ensures

that grantees enjoy full editorial independence under the Act by requiring the Executive Branch

to “respect the professional independence and integrity of the Board, its broadcasting services, and

[its] grantees.” 22 U.S.C. § 6204(b). Because of this firewall, agency networks—and their

employees—are “fully insulated” from any “political . . . pressures or processes” that would “be

inconsistent with the highest standards of professional journalism.” Firewall and Highest Standards of

Professional Journalism, 85 Fed. Reg. 36,150, 36,151 (June 11, 2020) (to be codified at 22 C.F.R. § 531).

That independence furthers the Agency’s mission of providing “a balanced and comprehensive

                                                   7
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 8 of 22




projection of United States thought and institutions” that “reflect[s] the diversity of United States

culture and society.” 22 U.S.C. § 6202(b)(2).

        14.     This firewall is violated whenever “any person within the Executive Branch”

attempts to “direct, pressure, coerce, threaten, interfere with, or otherwise impermissibly

influence” any of the Agency networks, including their employees, in the “performance of their

journalistic and broadcasting duties.” Firewall and Highest Standards of Professional Journalism, 85 Fed.

Reg. 36,150, 36,152 (June 11, 2020) (to be codified at 22 C.F.R. § 531.3).

        15.     In 2017, Congress amended the Act to streamline operations and reduce

inefficiencies by replacing the nine-member Board with a single CEO. 22 U.S.C. § 6203. As part of

this reorganization, Congress gave the agency a new name: the United States Agency for Global

Media. Upon the confirmation of a CEO by the Senate, the bipartisan board would be dissolved.

Crucially, the amendments left the statutory firewall fully in place, even amending it to specifically

provide that the new CEO must honor the independence and integrity of Agency grantees, just as

the bipartisan board had done. See 22 U.S.C. § 6204(b).

        16.     Under the Act as amended, the CEO has a set of limited powers, enumerated in 22

U.S.C. § 6204, to oversee the activities of Agency-funded entities. But the Act is clear: International

broadcasting services and other grantees—even those that report to the CEO—are fundamentally

private entities. Nothing in the Act “may be construed to make . . . any . . . entity provided funding

by the agency a Federal agency or instrumentality.” 22 U.S.C. § 6209(c).

                                      Open Technology Fund

        17.     Open Technology Fund is a private, nonprofit organization whose mission is to

advance Internet freedom in repressive environments by supporting the applied research,

development, implementation, and maintenance of technologies that provide secure and

uncensored access to the Agency’s content and the broader Internet. The Fund counters attempts

                                                    8
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 9 of 22




by authoritarian governments to control the Internet and restrict freedom of information and

association online by developing and deploying cutting-edge circumvention technologies to stay

one step ahead of government censors. Open Technology Fund also supports projects to protect

journalists, sources, and audiences from repressive surveillance and digital attacks to ensure that

they can safely create and consume objective, unbiased reporting from Agency outlets. In an era

where the Internet is vital to promoting a free press and access to unbiased, truthful information,

the Fund is an essential component of the Agency’s broader mission. Without the Fund’s

technologies, the ability of Agency-funded news outlets to reach their target audiences would be

significantly diminished.

       18.     Like the broadcasting networks, the Open Technology Fund’s independence with

regard to the funding and development of journalism-supporting technology is protected through

the International Broadcasting Act’s statutory firewall. The Fund’s independence is further

guaranteed through a provision in its grant agreement with the Agency, which “acknowledges and

affirms the safeguards” of the Act that are “meant to preserve the journalistic independence and

integrity of [Agency] programming” extend to the tools and technologies the Fund develops to

support and defend the Agency’s journalistic content and other internet freedom efforts. Under

the agreement, “no U.S. Government official”—including the Agency’s CEO—may “attempt to

influence the content or editorial choices” of Open Technology Fund “in a manner that is not

consistent with the highest standards of professional broadcast journalism.” Nor may any U.S.

Government official “take any other action that may tend to undermine the journalistic integrity,

credibility, or independence” of the Agency or its broadcasters.

       19.     Finally, Open Technology Fund’s corporate design maintains its independence by

fully insulating its officers and directors from political interference. Under the Fund’s corporate

bylaws, “[t]he business and affairs of the Corporation shall be managed under the general direction

                                                9
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 10 of 22




of the Board of Directors.” Directors are elected to the Board by a majority vote of the Board of

Directors, or as may be authorized by the International Broadcasting Act. They serve for three-

year terms but may be removed “for cause” by the vote of two-thirds of a quorum of directors. The

Fund’s corporate bylaws also provide that Directors may be removed as may be authorized by the

International Broadcasting Act—but the Act does not authorize the Agency or its CEO to appoint

or remove Open Technology Fund officers or directors.

                            Radio Free Europe / Radio Liberty

       20.     Radio Free Europe/Radio Liberty (Radio Free Europe) is a private nonprofit

corporation incorporated in Delaware. Its mission is to promote democratic values by reporting

the news in countries where a free press is banned by the government or not fully established.

Radio Free Europe’s journalists provide what people cannot get locally: uncensored news and open

debate. In addition to its reporting, Radio Free Europe trains local journalists on professionalism

and independence and develops partnerships with local media outlets. In short: Radio Free Europe

is a model of an independent news organization in countries where a free press is lacking.

       21.     The journalistic integrity and independence of Radio Free Europe is protected

through the statutory firewall that prohibits the Executive Branch from interfering with the

network’s performance of its journalistic and broadcasting duties. Radio Free Europe’s

independence is further guaranteed through a provision in its grant contracts with the Agency,

which “acknowledges and affirms the safeguards” of the Act that are “meant to preserve the

journalistic independence and integrity of [Agency] programming.” Under the contract, “no U.S.

Government official”—including the CEO of the Agency—may “attempt to influence the content

or editorial choices” of Radio Free Europe “in a manner that is not consistent with the highest

standards of professional broadcast journalism.” Nor may any U.S. Government official “take any

action that may tend to undermine the journalistic credibility or independence of” the Agency or

                                                10
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 11 of 22




its broadcasters.

        22.        Before joining Radio Free Europe, its President and CEO, Jamie Fly, was a

recognized foreign policy leader and proven manager, having served as a Senior Fellow at the

German Marshall Fund of the United States, a nonpartisan think tank dedicated to promoting

transatlantic cooperation.

                                           Radio Free Asia

        23.        Radio Free Asia is a private, nonprofit organization whose mission is to provide

accurate and timely news and information to Asian countries whose governments prohibit access

to a free press.

        24.        The journalistic integrity and independence of Radio Free Asia is protected through

the statutory firewall that prohibits the Executive Branch from interfering with Radio Free Asia’s

performance of its journalistic and broadcasting duties. Radio Free Asia’s independence is further

guaranteed through a provision in its grant contracts with the Agency, which “acknowledges and

affirms the safeguards” of the Act that are “meant to preserve the journalistic independence and

integrity of [Agency] programming.” Under the contract, “no U.S. Government official”—

including the CEO of the Agency—may “attempt to influence the content or editorial choices” of

Radio Free Asia “in a manner that is not consistent with the highest standards of professional

broadcast journalism.” Nor may any U.S. Government official “take any other action that may

tend to undermine the journalistic credibility or independence” of the Agency or its broadcasters.

        25.        Before becoming President of Radio Free Asia in 2019, Bay Fang served as Radio

Free Asia’s Executive Editor and worked closely with Radio Free Asia and Agency leadership on

the company’s strategic journalistic initiatives. Prior to joining Radio Free Asia, Ms. Fang had an

extensive career in journalism and diplomacy, including serving as a Deputy Assistant Secretary of

State and Diplomatic Correspondent for the Chicago Tribune. During her twenty-plus-year career

                                                   11
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 12 of 22




in journalism, Ms. Fang covered the wars in Afghanistan and Iraq and won the Robert F. Kennedy

Journalism award for her story “China’s Stolen Wives” in the U.S. News & World Report.

                            Middle East Broadcasting Networks

       26.     Middle East Broadcasting Networks is a private, nonprofit news organization whose

mission is to provide accurate and objective information on the Middle East and North Africa, as

well as to provide in-depth analysis on topics not covered in the local media. The Network is an

Arabic-language news organization with a weekly audience of more than 24.3 million people in 22

counties across the Middle East and North Africa.

       27.     The journalistic integrity and independence of the Middle East Broadcasting

Networks is protected through the statutory firewall which prohibits the Executive Branch from

interfering with the Network’s performance of its journalistic and broadcasting duties. The

Network’s independence is further guaranteed through a provision in its grant contracts with the

Agency, which “acknowledges and affirms the safeguards” of the Act that are “meant to preserve

the journalistic independence and integrity of USAGM programming.” Under the contract, “no

U.S. Government official”—including the Agency’s CEO—may “attempt to influence the content

or editorial choices” of the Middle East Broadcasting Networks “in a manner that is not consistent

with the highest standards of professional broadcast journalism.” Nor may any U.S. Government

official “take any action that may tend to undermine the journalistic credibility or independence

of [the Agency] or its broadcasters.”

       28.     Prior to joining the Network in 2017, Alberto Fernandez, Middle East Broadcasting

Networks’ President, was Vice President of the Middle East Media Research Initiate. He is a

member of the board of directors at the Center for Cyber and Homeland Security at George

Washington University and serves as a non-resident Fellow in Middle East Politics and Media at

the TRENDS research advisory center in Abu Dhabi, United Arab Emirates. Mr. Fernandez has

                                               12
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 13 of 22




had an extensive career in foreign service, serving as a Foreign Service Officer from 1983 to 2015

and as the State Department’s Coordinator for the Center for Strategic Counterterrorism

Communications from 2012 to 2015. He also served as the U.S. Ambassador to Equatorial Guinea

and U.S. Charge d’Affaires to Sudan. In the Foreign Service, Mr. Fernandez was a recipient of a

2008 Presidential Meritorious Service Award, the 2006 Edward R. Murrow Award for Excellence

in Public Diplomacy, and a 2003 Superior Honor Award for his work in Afghanistan, among other

awards.

                                     FACTUAL ALLEGATIONS

         President Trump and his administration repeatedly criticize and threaten
     to interfere with the content of Agency-funded reporting, expressly linking
                      Mr. Pack’s nomination with those threats

       29.      Since taking office, President Trump has repeatedly expressed his displeasure with

the content of Agency-funded reporting. He has publicly expressed his desire to “start[] our own

Worldwide Network to show the World the way we really are, GREAT!” @realDonaldTrump,

Twitter (Nov. 26, 2018, 2:47 PM).2

       30.      But Steve Bannon informed the President that he didn’t need to start a new

government network to realize his vision: “You got one,” he argued. “It’s called Voice of America.”

Noah Bierman, Trump Says He Wants a Government-Run Media Outlet. He’s Ignored the One He Has—So

Far, L.A. Times (Dec. 14, 2018, 3:00 AM).3

       31.      Mr. Bannon, too, has expressed his displeasure with the content of Agency-funded

reporting, once calling Voice of America, an Agency-funded broadcaster, a “rotten fish from top

to bottom” that is “totally controlled by the deep-state apparatus.” Id. Regarding the content of

the organizations’ broadcasts, Bannon believed that the reporting should be “on point” with the


       2   https://twitter.com/realdonaldtrump/status/1067142820388052993.
       3   https://perma.cc/UM8W-C4ZD.
                                                13
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 14 of 22




administration’s foreign policy, especially in confronting Chinese communist officials. Sarah

Ellison, How Trump’s Obsessions with Media and Loyalty Coalesced in a Battle for Voice of America, Wash.

Post (June 19, 2020, 4:52 PM EDT).

        32.     In 2018, at the urging of Steve Bannon, President Trump nominated Michael Pack

for the position of CEO of the U.S. Agency of Global Media. Mr. Pack and Mr. Bannon had

previously worked together on conservative documentaries produced by Mr. Pack’s film

production company, Manifold Productions. Bannon was involved with the selection of Mr. Pack

for the role, previously stating that “He’s my guy, and I pushed him hard.” Sarah Ellison, How

Trump’s Obsessions with Media and Loyalty Coalesced in a Battle for Voice of America, Wash. Post (June 19,

2020, 4:52 PM EDT).

        33.     As Mr. Pack’s nomination languished, President Trump lamented the delay: “If you

hear what’s coming out of the Voice of America, it’s disgusting. The things they say are disgusting

toward our county. And Michael Pack would get in and do a great job.” Id. At a news conference

in April 2020, President Trump said that the Senate’s failure to confirm Mr. Pack was “preventing

us from managing Voice of America.” Alex Ward, Trump and Steve Bannon Want to Turn US-Funded

Global Media Network into Breitbart 2.0, Vox (June 18, 2020, 6:00 PM EDT).

        34.     This month, Steve Bannon applauded the confirmation, commenting that “Pack’s

over there to clean house.” Alex Ward, Trump and Steve Bannon Want to Turn US-Funded Global Media

Network into Breitbart 2.0, Vox (June 18, 2020, 6:00 PM EDT).

       Immediately upon his confirmation as CEO, Mr. Pack attempts to terminate
   the officers and directors of all government-funded international broadcasting
                         networks and Open Technology Fund

        35.     Michael Pack was confirmed as CEO of the U.S. Agency for Global Media by a 53-

38 party-line vote in the United States Senate on June 4, 2020.

        36.     President Trump applauded his confirmation, tweeting “[t]hank you” to the “Great

                                                   14
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 15 of 22




Republican Senate” for confirming Mr. Pack after “a big battle in Congress for 25 years.”

@realDonaldTrump, Twitter (June 4, 2020).4

        37.      Mr. Pack was sworn in as CEO of the Agency on June 8, 2020 and immediately

began to redirect the efforts of Agency grantees.

        38.      At approximately 12:15 p.m. on the afternoon of June 9, 2020, officers of Open

Technology Fund, along with the other grantees, received an email stating that, “[e]ffective

immediately” there was a “freeze” on: “(1) obligations for new contracts or extensions of any

contract, (2) all personnel actions relating to hiring or promotion, and excluding retirements, and

(3) all technical migrations.”

        39.      Immediately, and in the days that followed, the Fund sought clarification of the

“freeze,” including details about the reason for the freeze and its intended duration. Open

Technology Fund’s CEO and CFO emailed multiple senior staff members of the agency, as well

as the agency’s finance office, to explain the immediate negative impact that the freeze had on

Open Technology Fund’s operations as well as the long-term detrimental effects that the freeze

would have if it continued beyond one week. The only responses they received to these inquiries

were from the finance office, which stated that it also lacked information.

        40.      On June 10, Open Technology Fund was invited by the Agency’s finance office to

provide specific financial information about finance priorities and the potential impact of the

freeze. Open Technology Fund was informed that this information would be compiled with that

of other grantees but was given no guidance on whether any exceptions to the freeze would be

granted or when the freeze would be lifted.

        41.      In the days that followed, Open Technology Fund learned of Mr. Pack’s intention



        4   https://twitter.com/realDonaldTrump/status/1268676374501502977.
                                                15
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 16 of 22




to rely on 22 U.S.C. § 6203 et seq. to fire and replace the Fund’s Board of Directors and high-level

officers.

        42.      On June 13, the Fund’s CEO Libby Liu submitted her resignation letter to the

Board, effective July 13, 2020, in an attempt to preempt her firing and take the heat off of Open

Technology Fund.

        43.      On June 17, in what the press soon dubbed a “Wednesday night massacre,” CEO

Pack attempted to terminate the leadership of Open Technology Fund, Radio Free Asia, Radio

Free Europe, the Middle East Broadcasting Networks, and the Office of Cuba Broadcasting. Mr.

Pack also replaced the formerly bipartisan board members of these entities with political allies of

the President.

        a.       Mr. Pack sent a letter to Ms. Liu, notifying her that, “[e]ffective immediately,” he

was “removing [her] from [her] position as Chief Executive Officer (CEO) of OTF . . . . pursuant

to [his] authorities as CEO of [the Agency], including under 22 USC 6209(d) and [OTF] bylaws.”

        b.       Mr. Pack additionally dismissed the heads of Radio Free Asia (Bay Fang); Radio

Free Europe (Jamie Fly), Middle East Broadcasting Networks (Alberto M. Fernandez), and Office

of Cuba Broadcasting (Emilio Vazquez).

        c.       Mr. Pack notified Ms. Liu that “[e]ffective immediately,” and “pursuant to [his]

authorities” as CEO, including “under 22 USC 6209(d)” and [Open Technology Fund] bylaws”:

a) all “currently serving board members are hereby removed”; and b) “the following individuals

are added to the Board of the OTF”: Jonathan Alexandre (Senior Counsel, Liberty Counsel

Action), Robert Bowes (Senior Advisor to the Secretary, HUD), Bethany Kozma (Deputy Chief of

Staff, USAID), Rachel Semmel (Communications Director, OMB), Emily Newman (Chief of Staff,

USAGM), and Michael Pack (CEO, USAGM) as Chairman.

        d.       Mr. Pack has filled the “bipartisan” boards of all five organizations with these same

                                                  16
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 17 of 22




six Directors—five of whom are political appointees of the Trump administration. The remaining

Director works for a conservative advocacy organization, Liberty Counsel Action.

        44.     The next day, June 18, Mr. Pack sent a letter to Laura Cunningham, notifying her

that “[e]ffective immediately,” he was “removing [her] from [her] position as President of [Open

Technology Fund] . . . . pursuant to [his] authorities as CEO of [the Agency], including under 22

USC 6209(d) and [Open Technology Fund’s] bylaws.”

        45.     Members of Congress from both major political parties have expressed concern

about Mr. Pack’s actions.

        a.      On June 19, Congressman Michael McCaul, Republican Leader on the Foreign

Affairs Committee, and Republican Senator Marsha Blackburn issued a statement on the

termination of Laura Cunningham, President of Open Technology Fund, and the Fund’s Board

of Directors. In the statement, they said that they were “troubled by the recent termination[s]” and

were “concerned about the future of the organization.” They also noted that they had been

“impressed with the efforts of President Laura Cunningham and her team.”

        b.      On June 23, Robert Menendez, Democratic Senator from New Jersey and Ranking

Member of the Senate Committee on Foreign Relations sent a letter to Acting Inspector General

Stephen Akard about the attempted firings. Menendez asked Akard to “review whether Mr. Pack’s

wholesale firing of the leadership of [the Agency] networks violated a rule” promulgated by the

Agency. See Firewall and Highest Standards of Professional Journalism, 85 Fed. Reg. 36,150, 36,151 (June 11,

2020) (to be codified at 22 C.F.R. 531). Mr. Menendez noted that, “[o]n its face, the firing of the

leadership of each network and dissolution of the boards appear to constitute an attempt to

‘interfere with’ and ‘impermissibly influence’” the networks, in violation of the Rule. He further

noted that Mr. Pack’s actions “appear to be entirely inconsistent with the highest standards of

professional journalism.”

                                                    17
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 18 of 22




       46.     As of the filing of this complaint, all funds continue to be “frozen,” preventing

Agency-funded organizations, including plaintiffs, from performing normal business operations

and executing the mission that congressional appropriators intended.

                                     CLAIMS FOR RELIEF

                                  COUNT ONE
          (LACK OF ANY LEGAL AUTHORITY TO TERMINATE THE OFFICERS AND
      DIRECTORS OF THE OPEN TECHNOLOGY FUND; DECLARATORY JUDGMENT ACT)

       47.     Mr. Pack lacks any legal authority to remove or appoint officers or directors of the

Open Technology Fund. Under the International Broadcasting Act, officers and directors of

“RFE/RL Inc., Radio Free Asia, and the Middle East Broadcasting Networks, or any organization

that is established through the consolidation of such entities . . . shall serve at the pleasure of and

may be named by the” CEO. 22 U.S.C. § 6209(d). Additionally, the CEO may appoint and remove

officers and directors of “any organization . . . authorized under this chapter.” Id. Open

Technology Fund was not one of the entities specifically “authorized” by the Act. Nor was it

“established through the consolidation” of Radio Free Europe, Radio Free Asia, or the Middle

East Broadcasting Networks. Section 6209(d) thus does not grant the CEO any authority to appoint

or remove officers or directors of Open Technology Fund.

       48.     This plain reading is supported by the surrounding text. Section 6209(c) provides

that “[n]othing in this chapter or any other Act . . . shall be construed to make such a consolidated

grantee described in subsection (a) or Radio Free Europe, Radio Free Asia, or the Middle East

Broadcasting Networks or any other grantee or entity provided funding by the agency a Federal

agency or instrumentality.” This language—notably broader than that in § 6209(d)—covers Open

Technology Fund. The different statutory language used in §§ 6209(c) and (d) are indicative of

congressional intent to cover different sets of entities between the provisions. The Open

Technology Fund is included in the broader coverage of § 6209(c), but not § 6209(d).

                                                  18
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 19 of 22




       49.     Nor did Mr. Pack have legal authority to remove or appoint officers or directors

under Open Technology Fund’s corporate bylaws. Under the Fund’s bylaws, officers and directors

are appointed to three-year terms via majority vote of the board of directors. Directors can be

removed through a vote of two-thirds of a quorum of directors, and any vacancy resulting from

such removal may be filled by a majority vote of the remaining directors.

       50.     The Open Technology Fund’s bylaws also provide that officers and directors may

be appointed or removed “as may be authorized by” the International Broadcasting Act, 22 U.S.C.

6203 et seq. But since the Act does not grant Mr. Pack independent authority to appoint Open

Technology Fund officers or directors, this provision does not authorize Mr. Pack’s actions.

       51.     Because Mr. Pack did not have authority under the International Broadcasting Act

or Open Technology Fund’s corporate bylaws, his actions removing the Fund’s officers and

replacing its directors were unlawful.

       52.     There is a substantial and continuing controversy between Open Technology Fund,

its officers and directors, and Mr. Pack, and a declaration of rights under the Declaratory Judgment

Act is both necessary and appropriate to establish that Mr. Pack does not have the ability to remove

or appoint officers or directors of Open Technology Fund.

       53.     Open Technology Fund and its officers and directors will be and are irreparably

harmed by Mr. Pack’s actions and are without any adequate remedy at law.

                                   COUNT TWO
       (UNLAWFUL ACTION TO UNDERMINE THE INDEPENDENCE OF RADIO FREE EUROPE,
     RADIO FREE ASIA, AND THE MIDDLE EAST BROADCASTING NETWORKS, AND OPEN
                 TECHNOLOGY FUND; DECLARATORY JUDGMENT ACT)

       54.     The International Broadcasting Act establishes a “statutory firewall” between the

Executive Branch and the agency-funded networks. Section 6204(b) provides that the CEO, “in

carrying out [his] functions, shall respect the professional independence and integrity of the Board,


                                                 19
              Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 20 of 22




its broadcasting services, and the grantees of the Board.” § 6204(b). This firewall ensures that

agency-funded networks enjoy full editorial independence under the Act; because of the firewall,

grantees, and their employees, are “fully insulated from any political . . . pressures or processes”

that would “be inconsistent with the highest standards of professional journalism.” Firewall and

Highest Standards of Professional Journalism, 85 Fed. Reg. 36, 150, 36,151 (June 11, 2020) (to be codified at

22 C.F.R. 531).

        55.       This “firewall” is violated when “any person within the Executive Branch . . .

attempts to direct, pressure, coerce, threaten, interfere with, or otherwise impermissibly influence

any of the USAGM networks, including their leadership, officers, employees, or staff, in the

performance of their journalistic and broadcasting duties and activities.” Id. at 36,152.

        56.       The grant agreements between the agency and the networks it funds reaffirm this

statutory firewall. First, the grant agreements between the agency and Open Technology Fund,

Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting Networks recognize that

each grantee is a “private, nonprofit corporation” and that the agency’s “oversight and

supervision” of the grantee is “subject to limitations in the applicable law.” Second, the grant

agreements “acknowledge[] and affirm[] the safeguards contained in the United States

International Broadcasting Act . . . meant to preserve the journalistic independence and integrity

of USAGM programming.” Under the grant, “no U.S. Government official”—including the

CEO—may “attempt to influence the content or editorial choices” of the broadcasting entity “in

a manner that is not consistent with the highest standards of professional broadcast journalism or

take any other action that may tend to undermine the journalistic credibility or independence of

USAGM or its broadcasters.”

        57.       By terminating the heads of Open Technology Fund, Radio Free Europe, Radio

Free Asia, and the Middle East Broadcasting Networks; replacing all members of the organizations’

                                                     20
             Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 21 of 22




respective boards in one fell swoop; and imposing a freeze on contracts, personnel actions, and

technical migrations, Mr. Pack violated the statutory firewall and breached the grant contracts,

violated applicable grant rules and guidance, and violated the statutory, regulatory, and

contractual firewall.

                                     COUNT THREE
                   (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       58.     The Administrative Procedure Act (APA) provides that a reviewing court may set

aside final agency actions that are “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A).

       59.     Mr. Pack’s attempted appointment and removal of officers and directors of the

Open Technology Fund, Radio Free Europe, Radio Free Asia, and Middle East Broadcasting

Networks; his violation of the statutory firewall; and his freeze on contracts, personnel actions, and

technical migrations are all agency actions that are arbitrary and capricious, abuses of discretion,

and violations of law.

       60.     The plaintiffs will be and are irreparably harmed by Mr. Pack’s actions and are

without any adequate remedy at law.

                                       PRAYER FOR RELIEF

       The plaintiffs request that the Court:

       a. Declare that Mr. Pack lacks any legal authority to remove or appoint officers or
          directors of Open Technology Fund;

       b. Declare that any actions taken by Mr. Pack in excess of his legal authority with
          respect to Open Technology Fund are null and void;

       c. Declare that Mr. Pack’s attempted wholesale terminations of the officers and directors
          of Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting Networks,
          and his actions to freeze grant funds, were unlawful and therefore null and void;

       d. Enjoin Mr. Pack, or any of his agents or subordinates, from taking any unlawful
          action to terminate officers or directors of Open Technology Fund, Radio Free

                                                 21
           Case 1:20-cv-01710 Document 1 Filed 06/23/20 Page 22 of 22




          Europe, Radio Free Asia, or the Middle East Broadcasting Networks, or freeze their
          grant funds;

       e. Award all other appropriate relief, including attorneys’ fees and costs.

                                                                Respectfully submitted,

Dated: June 23, 2020                                            /s/ Deepak Gupta
                                                                DEEPAK GUPTA
                                                                GREGORY A. BECK
                                                                JONATHAN E. TAYLOR
                                                                GUPTA WESSLER PLLC
                                                                1900 L Street, NW, Suite 312
                                                                Washington, DC 20036
                                                                Phone: (202) 888-1741
                                                                Fax: (202) 888-7792
                                                                deepak@guptawessler.com
                                                                greg@guptawessler.com
                                                                jon@guptawessler.com


                                                                Counsel for Plaintiffs




                                               22
